Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The configuring of claim 1, 14, 16, 30 of the UE is interpreted to be performed through DCI or RRC signaling [0039 US 2021/0329620] transmitted and received via transceivers at the  base station and UE respectively. Applicant may wish to make this clear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-12, 14-17, 20-27, 29, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo et al. (US 2022/0174687 hereafter Kuo). 

For claims 1, 14, 16, 30, Kuo discloses configuring a user equipment (UE) (120 Figure 2) and base station (110 Figure 2 transmitting a UL grant 610 and setting indication 620 Figure 6)  with a first logical channel prioritization (LCP) configuration ( 620 Figure 6 one of plurality of LCP settings [0046]) and a second LCP configuration for a logical channel ([0049] another of a plurality of LCP settings); indicating for the UE (via UL grant [0046]) to use the first LCP configuration ([0049] dynamically selected) for uplink transmissions on the logical channel based on a first condition ([0049] one of different sets of prioritization parameters); and indicating for the UE to use the second LCP configuration ([0049] another of different sets of prioritization parameters) for the uplink transmissions on the logical channel based on a second condition (selected by via UL grant [0046]). 
Particularly for claims 1, 16, Kuo discloses memory (720 Figure 7) and at least one processor (710 Figure 7). 

For claims 2, 17, Kuo discloses wherein the first condition and the second condition are based on upper layer protocol states ([0060] LCP settings provided via upper layer signaling e.g. RRC signaling). 

For claims 5, 20, Kuo discloses wherein the first condition and the second condition are based on medium access control (MAC) level conditions ([0043] logical channel prioritization at a MAC layer). 

For claims 6, 21, Kuo discloses wherein the first LCP configuration (Table 1 First) and the second LCP configuration (Table 1 Second) comprise medium access control (MAC) level LCP configurations (e.g. priority of LCH 1,2,3).
For claims 7, 22, Kuo discloses multiple LCP configurations for each logical channel (e.g. Table 1 First and Second LCP setting for LCH 1).

For claims 8, 23, Kuo discloses wherein the first LCP configuration (Table 1) and the second LCP configuration (Table 1) each comprise one or more of: a priority value for the logical channel (priority level 1, 3), a prioritized bit rate for the logical channel (PBR: 256, 128 kbps), or a bucket size duration for the logical channel ([0054] BSD).

For claims 9, 24, Kuo discloses wherein the priority value for the logical channel is a lower value indicating a higher priority level ([0053] 1 being highest) in the first LCP configuration (Table 1 LCH1 priority level: 1) than in the second LCP configuration (Table 1 LCH1 priority level: 2).

For claims 10, 25, Kuo discloses wherein the prioritized bit rate for the logical channel (Table 1 LCH 1) is higher in the first LCP configuration (PBR: 256 kbps) than in the second LCP configuration (PBR: 128 kbps).

For claims 11, 26, Kuo discloses wherein the bucket size duration for the logical channel ([0054] BSD used to determine amount of UL data) is higher in the first LCP configuration than in the second LCP configuration (higher priority level 1 more data [0051]).

For claims 12, 27, Kuo disclose configuring, for the UE, the first LCP configuration and the second LCP configuration in radio resource control (RRC) signaling ([0060] LCP settings provided via RRC signaling), and indicate for the UE to use the first LCP configuration in response to detecting the first condition or the second LCP configuration in medium access control-control element (MAC-CE) in response to detecting the second condition ([0092] enabling/disabling of adaptation e.g. slow start vs steady state carried out via MAC CE control signaling). 
 
For claim 29, Kuo disclose wherein the first indication and the second indication ([0061] predetermined policy) are autonomous determinations at the UE based on UE information ([0061] terminal device to autonomously determine the LCP setting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 13, 18, 28,  are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of R2-1912845 Nokia “Regarding Fixed LCP Restrictions” 3GPP WG2 #107bis Chongqing 14-18 October 2019 hereafter Nokia-2845.

For claims 3, 18, Kuo teaches a set of LCP settings which sets prioritization parameters but does not teach using a different set of parameters during TCP slow start and steady state.
However, Nokia-2845, in the same field of logical channel prioritization discloses  wherein the first condition comprises a slow start phase of a transmission control protocol (TCP) (section 2 slow start stage observation 1) and the second condition comprises a steady state phase of the TCP (section 2 linear stage running full speed).
 
It would have been obvious to one of ordinary skill before the effective filing date to adopt Nokia-2845’s teaching of using slow start to reduce latency when a TCP connection starts and to switch off slow start when the overall system is running full speed [section 2].

For claims 13, 28, Kuo does not teach TCP slow start and steady state.
However, Nokia-2845 in the same field of logical channel prioritization discloses  for the UE to use the first LCP configuration (e.g. Kuo Table 1) in response to the UE detecting the first condition (section 2 slow start) and indicate for the UE to use the second LCP configuration (Kuo Table 1) in response to the UE detecting the second condition (section 2 linear stage).
Reason to combine Kuo with Nokia-2845 are the same as for claims 3 and 18.

Claims 4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view Nokia-2845 and further in view of Jacobson et al. “Congestions avoidance and control” Proceedings of SIGCOMM ’88  August 1988 hereafter Jacobson.

For claims 4, 19, neither Kuo nor Nokia-2845 teaches QUIC or Ethernet conditions. 
Jacobson, in the same field of packet transmission using slow start, teaches dynamic window sizing on congestion [section 1 bullet v] on 10 Mbps Ethernet links.
It would have been obvious to one of ordinary skill before the effective filing date to dynamically adjust the window size of Ethernet packets to control and avoid congestion [title]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415